Citation Nr: 1103080	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-26 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee with a knee replacement to include as 
secondary to service-connected degenerative joint disease of the 
right knee status post total knee replacement.

2.  Entitlement to service connection for a left foot disability, 
to include as secondary to service-connected degenerative joint 
disease of the right knee status post total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel

INTRODUCTION

The Veteran served on active duty from July 1958 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana, which denied the Veteran's claims of entitlement to 
service for degenerative joint disease of the left knee with a 
knee replacement and a left foot disability.

Service connection for pes planus deformity of the right foot 
(claimed as a foot condition) was granted in a January 2009 
rating decision.  No subsequent appeal has been taken in this 
matter and the issue therefore, is not currently before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he sustained a post-service injury to 
his left knee as the result of his service connected right knee 
disability.  He testified at his July 2008 hearing that a 
physician had told him that there was such a relationship.  The 
Veteran is competent to relate a contemporaneous diagnosis.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  At 
the hearing, the Veteran and his representative stated that he 
would attempt to obtain a written opinion to this effect, but 
such an opinion has not been received.

Service connection is provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310.  The Court has held that service 
connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service-connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

The Veteran was afforded VA examinations in August 2006 and 
December 2008.  The examiner who conducted these examinations 
concluded that the left knee disability was the result of a post-
service injury in 1988, because there was no history of left knee 
disability prior to that injury.  The examiner did not; however, 
consider whether the right knee disability made the Veteran more 
susceptible to the left knee injury.  A medical opinion is needed 
on this question.

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes. 38 
C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010). Where the Board 
makes a decision based on an examination report which does not 
contain sufficient detail, remand is required "for compliance 
with the duty to assist by conducting a thorough and 
contemporaneous medical examination." Goss v. Brown, 9 Vet. App 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The December 2008 VA examiner did attribute pes planus of the 
left foot to the non-service connected left knee disability.  The 
issue of service connection for a left foot disability is; 
therefore, inextricably intertwined with the issue of service 
connection for the left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be forwarded 
to the examiner who provided the December 
2008 VA examination.  The examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran's current left knee 
and foot disabilities were either caused 
or aggravated (made worse) by his service-
connected right knee disability. The 
examiner should quantify the amount of any 
aggravation, if possible.

The examiner should specifically consider 
the Veteran's contention that the service 
connected right knee disability made him 
more susceptible to the left knee injury 
he sustained in 1988.

The examiner must provide a rationale for 
the opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he should explain why this is 
so and what, if any, additional evidence 
would be necessary before an opinion could 
be rendered.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

If the examiner who conducted the December 
2008 VA examination is unavailable, the 
Veteran should be afforded a new VA 
examination to obtain the necessary 
opinion.

2.  The AOJ should review the 
opinion/examination report to ensure that 
it contains the information requested in 
this remand and is otherwise complete.

3.  If any benefit on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case. 
Thereafter, the case should be returned to 
the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


